DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The response filed 02/16/2021 has not been entered and the arguments therein have not been addressed due to the second response filed 02/25/2021. The response filed 02/25/2021 has been entered as it places the case in condition for allowance with the following Examiner’s Amendment.
Applicant's arguments, see pg. 9-10 filed 02/25/2021, have been fully considered but they are not persuasive. However, the claim as amended by this Action appears to be non-obvious over the prior art. While the prior art discloses both the HOM area greater than 60% of the fundamental mode area (See Tao et al., cited 02/23/2021, Table II) and the index difference between a center of the core and a cladding is equal to or greater than 0.00141 (See Tao et al., cited 02/23/2021, Sec. III with an NA of 0.064 and the value of nclad in Table I), the prior art does not appear to disclose these features in the same embodiment. Furthermore, the fiber in Tao et al. does not have a core with a graded index portion and a step at the core-cladding interface as required by claim 1. While these features are known individually in the art, there does not appear to be motivation to combine the features from the disparate embodiments absent improper hindsight.  


Election/Restrictions
Claim 1 directed to an allowable generic claim. Pursuant to the procedures set forth in MPEP § 821.04, claim 9, directed to a non-elected species withdrawn due to an election by original presentation, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Priority
The instant application is a national stage entry of PCT/US2017/042968 filed on 07/20/2017 that claims priority to provisional U.S. Application No. 62/364,542 filed on 07/20/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 was filed after the mailing date of the Non-Final rejection on 04/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Crookston on 03/11/2021.
The application has been amended as follows: 
1. An optical fiber comprising a core configured to guide light propagating in a fundamental mode and at least one higher order mode, wherein: the higher order mode or modes have physical mode areas that are at least 60% larger than a physical mode area of the fundamental mode, to 0.00141.
34. Canceled. 

Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art appears to disclose all of the individual features of claim 1. However, these features are scattered through various embodiments. For instance, the prior art discloses both the HOM area greater than 60% of the fundamental mode area (See Tao et al., cited 02/23/2021, Table II) and the index difference between a center of the core and a cladding is equal to or greater than 0.00141 (See Tao et al., cited 02/23/2021, Sec. III with an NA of 0.064 and the value of nclad in Table I). However, these features are not in the same embodiment. Furthermore, the fiber in Tao et al. does not have a core with a graded index portion and a step at the core-cladding interface as required by claim 1. While such a fiber is known, see, e.g., Fini (US PGPub No. 2009/0059353), there does not appear to be motivation to combine the features from the disparate embodiments absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/11/2021